Citation Nr: 1639351	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung/respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from August 1976 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2013.  This matter was originally on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the appellant has submitted a request for a Board videoconference hearing.  The Board notes that the Veteran had originally requested a Central Office hearing which was scheduled to take place on June 27, 2016.  Prior to that hearing, the Board received a motion from the Veteran's representative for a videoconference hearing.  There is no indication that the Veteran has withdrawn this hearing request.

Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the RO to arrange for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, or if the request is withdrawn in writing at the AOJ, the case should be returned to the Board in accordance with appellate procedures.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




